Citation Nr: 0423092	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-17 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from June 1973 to February 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Waco, 
Texas.

The veteran had also appealed a denial of entitlement to 
service connection for hearing loss in the same rating 
decision; however, this appeal was rendered moot when the RO 
granted service connection for bilateral hearing loss in a 
July 2002 rating decision.  However, the Board observes that 
the veteran filed a notice of disagreement to the July 2002 
rating decision assigning a noncompensable evaluation to his 
bilateral hearing loss and a Statement of the case was issued 
in February 2003.  Nevertheless, the veteran did not submit a 
substantive appeal to the issue of the noncompensable 
evaluation for the hearing loss within the specified time 
limits.  Accordingly, the issue of increased evaluation for 
bilateral hearing loss is not before the Board.


FINDING OF FACT

The veteran's tinnitus is most likely attributable to service 
secondary to the noise exposure sustained therein.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, tinnitus was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The veteran is seeking service connection for tinnitus.  The 
veteran contends that he has chronic persistent ringing in 
his ears, which began in service.  The veteran reported that 
he was exposed to multiple loud explosions and gunfire during 
his active service.   The veteran stated that he was exposed 
to gunfire from 60mm machine guns, old Bazookas from WWII 
while training in Germany, and that he was on the Army Pistol 
Team at Fort Hood.  The veteran's service records show that 
he served as an Infantryman in the 36th Infantry in Germany 
from 1975 to 1976 and was trained in Infantry in Texas prior 
to his assignment in Germany.  

Service medical records do not show that the veteran 
complained or was treated for tinnitus during service.  
However, an audiogram at discharge in January 1976 was 
abnormal in the 4000Htz range.  The Board observes that 
service connection was granted for bilateral hearing loss. 

In a January 2002 VA audio examination report, the physician 
noted that the veteran had noise exposure on active duty and 
that the veteran complained of bilateral tinnitus.  The 
physician noted that the veteran reported the tinnitus was 
initially intermittent, but became constant 2-6 years ago and 
now just varies in intensity.  The diagnosis was bilateral 
tinnitus.

There is no other medical evidence from any VA or private 
medical professional relating to the tinnitus to another 
cause.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, that is, that he had ringing in his ears in service 
and that it has continued and increased in severity.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The veteran's 
report that he had ringing in his ears during service is 
competent and determined to be credible.

In light of the all the evidence of record, including the 
January 2002 VA examination, and resolving doubt in favor of 
the veteran, the Board finds that the veteran has established 
that he has tinnitus which originated in service.  Thus, the 
evidence supports a grant of service connection for tinnitus.  


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations regarding the payment of monetary 
benefits.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



